DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, device claims 67-87 in the reply filed on 9/9/20 is acknowledged.  Claims 66, 68 and 86-87 have been cancelled. Claims 88 and 89 have been added.
Claims 67, 69-85, 88 and 89 are presently pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 67, 69-85, 88 and 89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,603213. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose a device for performing an ophthalmic procedure in an eye, comprising: a hand help portion comprising a proximal, reusable portion releasably coupled to a distal, disposable portion; the proximal, reusable portion comprising: a motor; and a rotatable coupler for releasably operatively coupling the motor to the distal, disposable portion, the distal disposable portion comprising: a distal elongate member having a lumen and an opening at the distal end, a plurality of pistons housed within one of a plurality of cylinders and configured to delivery pulses of discontinuous negative pressure to the lumen.
Claims 82, 83, 84, 85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,231870. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose a device for performing an ophthalmic procedure in an eye, a drive mechanism or cam assembly causing reciprocation of an . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 67, 69-80, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen US 5437678 in view of Murry et al. US 3990452 and in view of Ross et al. US 2010/0191178.
Regarding claims 67, 69-80, Sorensen discloses a device for extracting lens material from an eye (column 1, lines 7-10), the device comprising: 
a hand-held portion comprising a proximal, reusable portion releasably coupleable to a distal, disposable portion (column 5, lines 26-31); a motor 56; said proximal, reusable portion comprising; a rotatable coupler 58 for releasably operatively coupling the motor to the distal, disposable portion (figure 1), said distal, disposable portion comprising: an elongate member 161 comprising a lumen and an opening at a distal end region (through lumen 133 and slots 167). 
Sorensen does not disclose a motor within the hand held proximal, reusable portion, or the vacuum source comprising a plurality of pistons, each of said plurality of pistons housed within a dedicated one of the plurality of cylinders, the vacuum source being configured to generate pulses of discontinuous negative pressure to the distal end of region of the lumen. 

Ross et al. discloses a tissue removal device including a cannula that can aspirate tissue and applying vacuum pulses, a motor controlling the movement of a plurality of pistons for executing a vacuum (with vacuum pump 108) through a motor control to adjust the speeds of the pistons having respective dedicated cylinders (paragraphs 0088-0090, pairs of cylinders and pairs of pistons reciprocating in the cylinders), the vacuum source being removably secured with the handpiece for providing a continuous negative pressure within the lumen, the vacuum levels may be varied (paragraphs 0016, 0020-0022), and each of the plurality of cylinders comprises an inlet opening and an outlet opening, the inlet opening in fluid communication with the lumen of the elongate member (internal passages with the respective cylinders may include a pair of inlet passages and a pair of outlet passages, paragraph 0088), movement of one of the pistons in an direction within a cylinder creates a first pulse of pressure (paragraph 0088), movement of the first piston in a second opposite direction creates a first pulse, the first pulse resulting in fluid being expelled through the cylinder through the outlet,  (paragraph 008, while one piston is executing a suction stroke the other piston is executing a discharge stroke, therefore, while fluid from the first aspiration line is being drawn into one cylinder, fluid previously drawn into the other cylinder is being discharged into the outlet line), and compliant controlled valves at the inlet and outlet passages control the amount of fluid expelled at the opening (paragraph 0088). 
Sorensen and Ross do not explicitly disclose the negative pressure being from 10 inHg up to about 30inHg, or the discontinuous negative pressure having a cycling frequency of between about 1 Hz and about 100 Hz, or the amount of fluid drawn is between about .1 ml and up to about mL. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide In re Aller, 105 USPQ 233.
 Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Sorensen with a motor within the handpiece, as taught by Murry et al., to provide a more condensed device, and a piston configuration, as taught by Ross et al., as it is well known to have motors with pistons to provide a suction force.
Allowable Subject Matter
Claims 81-85, 88 and 89 are rejected on the ground of nonstatutory double patenting as presented above, but would be allowable if a proper terminal disclaimer is filed and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record or at large fails to disclose a device, in combination with the claim language, a hand held portion comprising a reusable portion and a disposable portion, the disposable portion comprising a plurality of pistons and cylinders, the device further comprising a rotational cam assembly operatively coupled to the elongate member of the disposable portion and the motor, the cam assembly configured to oscillate the elongate member, the rotational cam is operatively coupled to the plurality of pistons and configured to cause the vacuum source to generate the pulses of discontinuous negative pressure, the cam being positioned within the distal, disposable portion. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771